Citation Nr: 1826989	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-41 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel




INTRODUCTION

The Veteran served on active from June 1998 to February 2005.  His awards and decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the AOJ last adjudicated the claim in an October 2014 statement of the case (SOC).  Since that time, the Veteran was afforded VA examinations that include findings pertinent to the issue of entitlement to TDIU.  A supplemental statement of the case (SSOC) has not been issued.  Therefore, the claim must be remanded to the AOJ for the issuance of a SSOC that considers the additional evidence.  See 38 C.F.R. § 19.31(b)(3)(requiring issuance of a SSOC if for any reason the SOC is inadequate).

The Board also notes that the Veteran applied for vocational rehabilitation benefits in January 2018.  The records pertaining to that claim may also be relevant to the issue of entitlement to TDIU; however, the claims file does not contain such records.  Thus, on remand, the AOJ should secure any available vocational rehabilitation records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should obtain the Veteran's vocational rehabilitation file, if one exists, and associate it with his claims file.  He applied for such benefits in January 2018.

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination and/or obtaining a VA medical opinion if needed.

4.  The AOJ should consider all of the evidence of record, including any evidence obtained since the October 2014 SOC, and adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




